Citation Nr: 0200834	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  94-43 223	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to service connection for Meniere's disease.  

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.  

Entitlement to an increased rating for tinnitus, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1956.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at Boston, Massachusetts.  

The case was remanded by the Board in October 1996 for a 
travel board hearing conducted by a member of the Board at 
the RO and for any appropriate action regarding a notebook of 
evidence from the veteran that was reported to be missing in 
June 1996.  The purpose of the remand has been met.  

The veteran had a personal hearing at the RO before the 
undersigned Board member in October 1997.  A complete 
transcript is of record.  

The case was remanded again by the Board in March 1998 for 
additional medical evidence, and a VA ear, nose and throat 
examination to ascertain the nature and etiology of Meniere's 
disease and the severity of hearing loss and tinnitus.  The 
purpose of the remand has been met.  

By rating action in April 2000, the RO granted an increased, 
10 percent, rating for the veteran's tinnitus.  The Board 
notes that although the RO granted a higher rating for the 
veteran's tinnitus, this issue is still properly before the 
Board on appeal.  There is no indication that the veteran has 
withdrawn his appeal as to this issue.  In that regard, the 
Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held, on a claim for an original or an 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and, therefore, such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  


FINDING OF FACT

It is shown to be as likely as not that Meniere's disease was 
initially manifested during active service.  


CONCLUSION OF LAW

Meniere's disease was incurred in active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show bilateral hearing loss.  An 
audiology evaluation in July 1955 indicated the veteran's 
complaint of bilateral hearing loss and revealed mixed-type 
deafness of the left ear.  The physical examination of the 
ears showed slightly retracted tympanic membranes without 
evidence of fluid or definite scar formation but it was noted 
that the left ear drum was slightly thickened with scarring 
of the drum itself.  On tuning fork testing, Weber's test 
lateralized to the right ear with the "512" fork.  Rinne's 
test was negative on the right and positive on the left.  The 
Schwabach was slightly shortened, bilaterally.  The Romberg 
test was negative, with no spontaneous nystagmus nor any 
evidence of past-pointing.  A cold caloric labyrinthine test 
showed that the left labyrinth was slightly hypoactive but 
within normal limits and the right labyrinth was within 
normal limits.  It reportedly appeared that the vestibular 
component of the 8th nerve was within normal limits, as noted 
by the test.  There was no complaint, finding or diagnosis of 
Meniere's disease.  

On a VA examination in June 1957, the veteran complained of 
bilateral hearing loss, earaches, and damaged eardrums.  The 
physical examination revealed atrophic scarring of the left 
tympanic membrane.  Rinne testing was positive, bilaterally, 
and Weber testing centralized.  Residuals of chronic, non-
suppurative otitis media of the left ear and mixed, 
predominantly perceptive deafness of the left ear were 
diagnosed.  

Philip Mysel, M.D., an otologist, reported in April 1958 that 
the veteran had undergone an ear examination and a hearing 
test that showed normal hearing of the right ear, no hearing 
of the left ear and no vestibular function of the left ear by 
caloric test.  

On a VA examination in June 1965, a history was recorded of 
the veteran's exposure to jet noise and a decompression 
concussion.  He complained of difficulty hearing on the left 
and localizing sound.  Complete deafness of the left ear was 
diagnosed.  

Robert V. Cheren, M.D., reported in December 1991 that the 
veteran had bilateral sensorineural hearing loss requiring a 
hearing aid.  

On a VA examination in March 1992, tinnitus was noted in the 
right ear after an inservice explosion on a flight line.  
Tinnitus was described as periodic and severe at times.  
Profound deafness of the left ear was diagnosed.  

In December 1992, the National Personnel Records Center 
indicated that the veteran's records were damaged in a July 
1973 fire that destroyed a major portion of records for Air 
Force personnel separated between 1947 and 1963.  

The veteran attended a personal hearing on his appeal before 
a hearing officer at the RO in December 1993.  He testified 
as to acoustic trauma during active service with ringing of 
the ears, dizziness and nausea.  He recalled an incident of 
exposure to intense jet engine noise followed by nausea and 
dizziness requiring hospital treatment.  He stated that this 
treatment was recorded as treatment for a cold.  He testified 
that his loss of hearing interfered with his ability to get a 
job.  When he was working, he had to avoid large meetings and 
it was difficult hearing well enough to do his job.  

Daniel H. Vogel, M.D., reported in March 1994 that the 
veteran had a history of progressive left ear hearing loss 
with episodes of dizziness and queasiness of the stomach.  
The veteran felt that these symptoms were due to inservice 
noise exposure.  Dr. Vogel told the veteran that he probably 
had some mild high frequency hearing loss in the right ear 
due to noise exposure.  This was defined as an injury that 
only took place during loud noise exposure and did not 
progress.  Hearing loss in the left ear reportedly was due to 
some other pathological process that was suspected to be 
Meniere's disease, given the history of recurring vertigo.  

A report was received in April 1994 from Robert B. Packer, 
M.D., that indicated that the veteran had been Dr. Packer's 
patient since March 1984.  The veteran reportedly had been 
complaining of dizziness, difficulty with maintaining his 
balance, and spatial disorientation for most of those years.  

In October 1994, the veteran submitted graphs and results of 
service department and VA audiometry tests that he prepared 
purportedly "showing" Meniere's disease of the left ear 
with progressively increased hearing losses in the mid-range 
frequencies since June 1955.  

The veteran appeared at a hearing on his appeal before a 
hearing officer at the RO in August 1995.  He testified that 
Meniere's disease as manifested by a  symptom-combination of 
tinnitus, hearing loss and vertigo that started during active 
service.  He stated that a vestibular disorder of the left 
ear was identified on a VA examination in 1957 and such a 
disorder was manifested by blurred vision, dizziness, 
vertigo, nausea and hearing loss.  He also identified one of 
the symptoms of Meniere's disease as memory loss, which made 
success at school difficult in 1958.  Attacks of Meniere's 
disease and a lack of energy had interfered with employment.  
His hearing loss made things difficult in a noisy 
environment.  He testified that he was aware of studies done 
between 1947 and 1954 that showed an association between 
vestibular disorders and exposure to high-intensity jet 
engine noise.  

On a VA examination in January 1996, the examiner stated that 
the veteran came in with a large stack of extensively 
organized material.  History was recorded of the veteran's 
exposure to jet noise during active service followed by 
symptoms of blurred vision, nausea, difficulty focusing, and 
dizziness, for which he was reportedly treated in a hospital.  
He described having attacks of Meniere's disease.  The 
physical examination showed intact vestibular function by the 
tests that were performed.  He had some tandem ataxia.  The 
diagnosis was intermittent vertigo with nausea and air 
conductive loss and finger-to-nose ataxia.  The examiner's 
opinion was that the veteran should receive a full neurologic 
evaluation, including magnetic resonance imaging, 
electromyogram, vestibular testing, cerebrospinal fluid, etc.  

The veteran was hospitalized by VA in January and February 
1996 for an evaluation of hearing loss.  History was recorded 
that he felt light-headed all the time and experienced 4 - 5 
episodes a year of tinnitus, vertigo, imbalance, blurry 
vision, nausea and occasional vomiting.  His typical attack 
happened in the morning and lasted for a few hours.  The 
attacks reportedly started in the 1950's.  An ear, nose and 
throat evaluation was concluded with findings consistent with 
Meniere's disease.  His clinical picture and audiology tests 
were termed consistent with Meniere's disease.  The final 
diagnosis was Meniere's disease.  

On a VA audiology evaluation in February 1996, the diagnoses 
were hearing within normal limits on the right and profound 
sensorineural deafness on the left.  

On a VA audiology evaluation for the purpose of evaluating 
ear pathology in February 1996, the veteran indicated a 
history of Meniere's attacks.  He presented studies from 
medical references to prove that he developed Meniere's 
disease during active duty from exposure to jet engine noise.  
He estimated that he had been exposed to 4,000 hours of jet 
engine noise during active service.  He reportedly quoted the 
American Medical Association on the risks of noise exposure 
and reasoned that, because he had tinnitus and severe hearing 
loss caused by noise exposure, and these were symptoms of 
Meniere's disease, Meniere's disease had developed because of 
inservice noise exposure.  The examiner stated that he and 
another examiner of the veteran  in August 1995 concluded 
that there no scientific evidence in the medical literature 
that Meniere's syndrome or disease could be cause by jet 
noise exposure.  It was noted that a request for an outside 
consultation by a neuro-otologist had been recommended but 
somehow had not been performed and the veteran had been sent 
for a VA compensation examination.  The veteran stated that 
he had Meniere's disease during active service but the only 
documentation of this was a doctor's recommendation that he 
not return to the flight line.  He reportedly had some nausea 
in November 1952.  He did not have any ear, nose and throat 
records from that time.  He stated that those records had 
disappeared.  Meniere's syndrome and severe left 
sensorineural deafness and tinnitus were diagnosed.  The 
examiner noted that the veteran could have developed symptoms 
of Meniere's syndrome during his active service, and he also 
developed acoustic trauma, since he mentioned that he had 
been exposed to some 4,000 hours of jet noises, and this was 
causative of tinnitus, which he had had since that time.  

A VA examiner's report in May 1996 indicated the veteran's 
history of jet engine noise exposure on the flight line 
during active service followed by hearing loss, tinnitus, and 
episodes of vertigo six times a year.  It was stated that the 
combination of vertigo, tinnitus and hearing loss was 
described by some as Meniere's syndrome and by others as 
Meniere's disease.  It was noted that Meniere's disease was 
diagnosed during VA hospitalization.  There reportedly was 
little doubt that exposure to loud noises could cause hearing 
loss and tinnitus.  There reportedly were some questions that 
episodic vertigo was due to this cause, but two physicians 
had accepted this as a probability in the veteran's case.  
Another physician reportedly agreed with this examiner's 
assessment.  

During the veteran's October 1997 hearing before the 
undersigned Board member at the RO, he testified that he 
experienced nausea, dizziness, blurred vision and hearing 
loss during active service that were the initial 
manifestations of Meniere's disease.  He noted complete 
hearing loss of the left ear and progressive hearing loss of 
the right ear.  He described constant tinnitus which 
sometimes became louder.  He testified that he experienced 
dizziness during active service and noted symptoms of 
Meniere's disease on the VA examination in 1957.  He 
continued to experience dizziness, blurred vision and nausea.  
Meniere's disease was diagnosed in the 1990's.  

On a VA otolaryngology examination in September 1999, the 
examiner noted that the veteran's medical records and claims 
folder had been reviewed.  These reportedly documented 
fluctuating hearing loss and episodic vertigo (dizziness, 
nausea, and blurred vision, initially, and then a spinning 
movement sensation) that began during active service.  The VA 
reportedly confirmed the diagnosis of Meniere's disease in 
1996.  The veteran's contention was that the stress from or 
exposure to auditory trauma during active service caused 
Meniere's disease.  History was recorded from the veteran of 
two episodes of incapacitating nausea and blurred vision 
during active service, which he related to exposure to 
aircraft engine noise.  Inservice hearing loss and subsequent 
tinnitus were noted.  He reportedly continued to experience 
further hearing loss, episodic vertigo, and tinnitus.  He 
felt that the room was spinning left to right.  Meniere's 
disease, starting while in active service, now largely 
"burned-out," e.g., non-functioning cochlear-vestibular 
system, left ear, was diagnosed.  

The VA examiner in September 1999 (the Chief of 
otolaryngology at a VA medical facility) discussed the 
diagnosis by explaining that Meniere's syndrome consisted of 
three signs and symptoms: episodic vertigo, fluctuating 
hearing loss and tinnitus.  A fourth sign/symptom of a 
sensation of fullness in the ear, was also termed typical.  
There reportedly were many known causes for this syndrome and 
most were treatable.  Meniere's disease also consisted of 
three signs and symptoms: episodic vertigo, fluctuating 
hearing loss and tinnitus with the fourth sign/symptom of a 
sensation of fullness in the ear termed typical, but the 
signs/symptoms reportedly occurred spontaneously without 
known etiology.  It was specified that auditory trauma is not 
known to cause Meniere's disease.  The examiner stated that 
the question of service-connected causality could not be 
answered.  There being no known cause of Meniere's disease, a 
service-related cause could neither be established nor ruled-
out.  It was stated that his signs and symptoms of Meniere's 
disease were clearly documented in the service record and 
subsequently, but not previously, making a temporal 
connection to service quite clear.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability. "  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In cases where the service medical records are unavailable 
through no fault of the veteran, there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

Congress has passed, and the President has signed into law, 
legislation repealing the requirement that a claim be well 
grounded.  Several bills were involved in this process, but 
the legislation that now governs cases such as this is the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law, enacted on November 9, 2000 
and implemented by final regulations, contains, in pertinent 
part, the following sections with respect to the duty to 
assist and the development of claims:  

§ 5103A.  Duty to assist claimants  

(a) DUTY TO ASSIST. -- (1) The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  

(2) The Secretary is not required to provide assistance to a 
claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

(3) The Secretary may defer providing assistance under this 
section pending the submission by the claimant of essential 
information missing from the claimant's application.  

(b) ASSISTANCE IN OBTAINING RECORDS. -- (1) As part of the 
assistance provided under subsection (a), the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

(2) Whenever the Secretary, after making such reasonable 
efforts, is unable to obtain all of the relevant records 
sought, the Secretary shall notify the claimant that the 
Secretary is unable to obtain records with respect to the 
claim.   Such a notification shall --

(A) identify the records the Secretary is unable to obtain;

(B) briefly explain the efforts that the Secretary made to 
obtain those records; and

(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

(3) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  

(c) OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In the case 
of a claim for disability compensation, the assistance 
provided by the Secretary under subsection (b) shall include 
obtaining the following records if relevant to the claim: 

(1)  The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity.  

(2) Records of relevant medical treatment or examination of 
the claimant at Department health- care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  

(3) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain.  

(d) MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. --

(1) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

(2) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  

(e) REGULATIONS. -- The Secretary shall prescribe regulations 
to carry out this section.

§ 5107. Claimant responsibility; benefit of the doubt

(a) CLAIMANT RESPONSIBILITY. -- Except as otherwise provided 
by law, a claimant has the responsibility to present and 
support a claim for benefits under laws administered by the 
Secretary.  

(b) BENEFIT OF THE DOUBT. -- The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  

See Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 3.159 
and 3.326(a)).  

On the basis of reviewing the RO communications to the 
veteran, especially the statement of the case and 
supplemental statements of the case, all the clinical 
records, especially the reports of pertinent VA examinations, 
the RO actions taken and completed pursuant to Board remands, 
the RO actions in obtaining all clinical records compiled 
outside the purview of VA, the transcripts of the hearings on 
appeal, and the understanding of the veteran as reflected by 
his communications submitted to the VA during the course of 
his appeals, the Board is satisfied that the requirements of 
VCAA, as implemented by final regulations, regarding the 
completion of the applications for benefits, the complete 
consideration of all applicable and obtainable evidence, and 
the consideration of the benefit of doubt in this case have 
been fully observed and met.

The veteran is claiming that Meniere's disease, as manifested 
by hearing loss, tinnitus and vertigo, was caused by acoustic 
trauma during active service as well as having been initially 
shown concurrent with active service.  The Board notes that 
service connection for bilateral hearing loss and tinnitus 
has been established, so that these disorders are recognized 
as having been present during active service.  Meniere's 
disease was first shown to be diagnosed in March 1994.  

The veteran has claimed and testified that he developed 
hearing loss, tinnitus and vertigo following inservice 
exposure to acoustic trauma.  The National Personnel Records 
Center has reported that the service medical records of those 
who served at the same time and in the same branch of the 
service as the veteran were damaged or destroyed in a July 
1973 fire.  The veteran's statements that he suffered from 
episodic vertigo that started during active service are 
deemed truthful and probative even though they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of Meniere's disease.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  Based on the veteran's reports of 
history that the symptoms of Meniere's disease started during 
active service, medical opinions have been entered that this 
disease entity coincided with active service, even though its 
cause is unknown.  Specifically, in September 1999 an opinion 
was entered from the Chief of Otolaryngology at a VA 
hospital.  This physician very clearly concluded that 
Meniere's disease had a temporal connection to the veteran's 
service.  While this opinion could have been a little clearer 
in the rationale behind the opinion, it nevertheless clearly 
supports the veteran's claim.  Given, the apparent loss of 
some service records and the fact that there is really no 
evidence to attack the veteran's credibility with respect to 
the presence of certain symptoms, it appears that there is 
sufficient evidence in support of service connection for 
Meniere's disease as to create a reasonable doubt in this 
case.  All reasonable doubt must be resolved in the veteran's 
favor.  


ORDER

Service connection for Meniere's disease is granted.  


REMAND

There remains for consideration the question of entitlement 
to increased ratings for hearing loss and tinnitus; however, 
in view of the grant of service connection for Meniere's 
disease, it is clear that the increased rating issues 
certified for appeal are inextricably intertwined with the 
rating to be assigned Meniere's disease.  Specifically, in an 
instructional note to Diagnostic Code 6205, it is provided 
that Meniere's syndrome is to be evaluated under the criteria 
for Meniere's syndrome or by separately, evaluating vertigo, 
hearing impairment, and tinnitus, whichever method results in 
a higher overall evaluation.  It is further provided that 
evaluations for hearing impairment, tinnitus, or vertigo are 
not to be combined with an evaluation under Coe 6205.  The RO 
has not had the opportunity to make the initial evaluation as 
to the proper rating to be assigned for the currently service 
connected disability.  Due process of law requires that the 
originating agency make the initial determination with 
respect to the level of disability present.  Accordingly, the 
case must be REMANDED for the following action.

After ensuring that all requirements 
concerning notice and the duty to assist, 
as imposed by the VCAA, have been 
complied with, the RO should make the 
initial determination as to how Meniere's 
syndrome, hearing loss, tinnitus, and 
vertigo are to be evaluated.  Notice of 
the rating decision should be provided to 
the veteran and his representative by 
means of a supplemental statement of the 
case and they should be given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to ensure due process 
of law.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 


